
CH ENERGY GROUP, INC.

PERFORMANCE SHARES AGREEMENT

(Long-Term Equity Incentive Plan)

Summary of Performance Shares Grant

CH Energy Group, Inc., a New York corporation (the “Company”), grants to the
Grantee named below, in accordance with the terms of the CH Energy Group, Inc.
Long-Term Equity Incentive Plan (the “LTI Plan”) and this Performance Shares
Agreement (the “Agreement”), the following number of Performance Shares, on the
Date of Grant set forth below:

 

Name of Grantee:

_______________________________

 

Number of Performance Shares:

_______________________________

 

Date of Grant:

_______________________________

 

Performance Period:

_______________________________

1.         Grant of Performance Shares. Subject to the terms and conditions of
this Agreement and the LTI Plan, the Company hereby grants to the Grantee, as of
the Date of Grant, the total number of Performance Shares (the “Performance
Shares”) set forth above. Each Performance Share shall represent one
hypothetical Common Share and shall at all times be equal in value to one Common
Share.

2.         Management Objectives. The Grantee’s right to receive payment of all
or any portion of the Performance Shares shall be contingent upon the
achievement of certain management objectives established by the Board or the
Compensation Committee of the Board (the “Committee”), as the case may be, as
set forth below (the “Management Objectives”). The achievement of the Management
Objectives will be measured during the Performance Period set forth above. The
Management Objectives for the Performance Period shall relate to basic earnings
per share and annual dividend yield on book value and shall apply as follows:

(a)       Fifty percent (50%) of the total number of Performance Shares shall be
dependent on the Company’s percentage growth (whether positive or negative) in
basic earnings per share during the Performance Period relative to the
percentage growth in basic earnings per share of the companies listed on Exhibit
A (the “Performance Peer Group”) during the same period (the “Relative EPS
Performance Shares”).

(b)       Fifty percent (50%) of the total number of Performance Shares shall be
dependent on the average of the Company’s annual dividend yield on book value
during the Performance Period relative to the average of the annual dividend
yield on book value of the companies in the Performance Peer Group during the
same period (the “Relative Dividend Yield Performance Shares”).

3.         Earning of Performance Shares. Except as provided in Section 4, the
Performance Shares shall be earned as follows, provided that the Grantee has
remained

 

--------------------------------------------------------------------------------


continuously employed by the Company or any Subsidiary through the end of the
Performance Period:

 

(a)

The Relative EPS Performance Shares.

(i)        If, upon the conclusion of the Performance Period, the percentage
growth (whether positive or negative) in the Company’s basic earnings per share
during the Performance Period falls below the threshold percentile rank relative
to the Performance Peer Group, as set forth in the Performance Matrix attached
as Exhibit B (the “Performance Matrix”), none of the Relative EPS Performance
Shares shall become earned.

(ii)       If, upon the conclusion of the Performance Period, the percentage
growth (whether positive or negative) in the Company’s basic earnings per share
during the Performance Period equals or exceeds the threshold percentile rank
but is less than maximum percentile rank relative to the Performance Peer Group,
as set forth in the Performance Matrix, the percentage of the Relative EPS
Performance Shares shall become earned as set forth on the Performance Matrix
opposite such percentile rank.

(iii)      If, upon the conclusion of the Performance Period, the percentage
growth (whether positive or negative) in the Company’s basic earnings per share
during the Performance Period equals or exceeds the maximum percentile rank
relative to the Performance Peer Group, as set forth in the Performance Matrix,
150% of the Relative EPS Performance Shares shall become earned.

 

(b)

The Relative Dividend Yield Performance Shares.

(i)        If, upon the conclusion of the Performance Period, the average of the
Company’s annual dividend yield on book value during the Performance Period
falls below the threshold percentile rank relative to the Performance Peer
Group, as set forth in the Performance Matrix, none of the Relative Dividend
Yield Performance Shares shall become earned.

(ii)       If, upon the conclusion of the Performance Period, the average of the
Company’s annual dividend yield on book value during the Performance Period
equals or exceeds the threshold percentile rank but is less than maximum
percentile rank relative to the Performance Peer Group, as set forth in the
Performance Matrix, the percentage of the Relative Dividend Yield Performance
Shares shall become earned as set forth on the Performance Matrix opposite such
percentile rank.

(iii)      If, upon the conclusion of the Performance Period, the average of the
Company’s annual dividend yield on book value during the Performance Period
equals or exceeds the maximum percentile rank relative to the Performance Peer
Group, as set forth in the Performance Matrix, 150% of the Relative Dividend
Yield Performance Shares shall become earned.

4.         Retirement, Death or Change in Control. Notwithstanding any provision
of Section 3 to the contrary:

 

2

 



 

--------------------------------------------------------------------------------


(a)       If the Grantee’s employment with the Company or a Subsidiary
terminates following completion of the first full fiscal quarter of the
Performance Period but prior to the end of the Performance Period due to the
Grantee’s Retirement or death, the Company shall pay to the Grantee or his or
her executor or administrator, as the case may be, a number of Performance
Shares equal to (i) the number of Performance Shares to which the Grantee would
have been entitled under Section 3 above based on the performance of the Company
during the full fiscal quarters completed during the Performance Period until
the date of termination, multiplied by (ii) a fraction, the numerator of which
is the number of days that the Grantee was employed during the Performance
Period and the denominator of which is the number of days in the Performance
Period. For purposes of this Agreement, “Retirement” means termination of
employment with the Company or a Subsidiary either (i) on or after age 65 or
(ii) pursuant to the early retirement provisions of the Retirement Income Plan
of Central Hudson Gas & Electric Corporation.

(b)       If a Change in Control occurs following the completion of the first
full fiscal quarter of the Performance Period but prior to the end of the
Performance Period, and the Grantee was employed by the Company or any
Subsidiary immediately prior to the Change in Control, the Company shall pay to
the Grantee a number of Performance Shares equal to the number to which the
Grantee would have been entitled under Section 3 above based on the performance
of the Company during the full fiscal quarters completed during the Performance
Period until the date of the Change in Control.

 

5.

Determinations; Adjustments.

(a)       Prior to the payment of any Performance Shares as provided herein, the
Committee shall determine in writing the extent, if any, that the Management
Objectives have been satisfied and shall determine the number, if any, of
Performance Shares that shall have become earned hereunder. The determinations
shall occur prior to the applicable payment date set forth in Section 7 hereof.
In all circumstances, the Committee shall have the ability and authority to
reduce, but not increase, the amount of Performance Shares that become earned
hereunder.

(b)       All determinations involving the Management Objectives shall be based
on Generally Accepted Accounting Principles in effect at the time the objectives
are established without regard to any change in accounting standards that may be
required by the Financial Accounting Standards Board after the objectives are
established.

(c)       If the Committee determines that a change in the business, operations,
corporate structure or capital structure of the Company, the manner in which it
conducts business or other events or circumstances render the Management
Objectives to be unsuitable, the Committee may modify such Management Objectives
or the related levels of achievement, in whole or in part, as the Committee
deems appropriate; provided, however, that no such action may result in the loss
of the otherwise available exemption of the award under Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”).

6.         Forfeiture of Performance Shares. The Performance Shares will be
forfeited automatically and without further notice if (a) they are not earned at
the end of the Performance Period (or such shorter period as provided in Section
4, if applicable) or (b) if the Grantee’s

 

3

 



 

--------------------------------------------------------------------------------


employment with the Company or a Subsidiary terminates before the end of the
Performance Period for any reason other than as set forth in Section 4.

7.         Payment of Performance Shares. Payment of any Performance Shares that
become earned as set forth in Section 3 or 4 will be made in the form of Common
Shares as follows:

(a)       The Common Shares underlying the Performance Shares that are earned
pursuant to Section 3 shall be delivered to the Grantee in the calendar year
next following the end of the Performance Period, but in no event later than
August 1 of that year.

(b)       The Common Shares underlying the Performance Shares that are earned
pursuant to Section 4 shall be delivered to the Grantee within ninety (90) days
following the earlier of (i) the Grantee’s “separation from service” within the
meaning of Section 409A of the Code; (ii) the occurrence of a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company within the meaning of
Section 409A of the Code; or (iii) the commencement of the calendar year next
following the end of the Performance Period. Notwithstanding the preceding
sentence, if the Performance Shares become payable as a result of a “separation
from service” within the meaning of Section 409A of the Code (other than as a
result of death), and the Grantee is a “specified employee,” as determined under
the Company’s policy for identifying specified employees on the date of
separation from service, then to the extent required to comply with Section 409A
of the Code the Common Shares shall be delivered to the Grantee within ninety
(90) days after the first business day that is more than six months after the
date of his or her separation from service (or, if the Grantee dies during such
six-month period, within ninety (90) days after the Grantee’s death).

(c)       The Company’s obligations with respect to the Performance Shares shall
be satisfied in full upon the delivery of the Common Shares (and the cash in
lieu of any fractional Shares) underlying the earned Performance Shares as
provided in this Section 7.

8.         Transferability. The Performance Shares subject to this Agreement are
personal to the Grantee and may not be sold, exchanged, assigned, transferred,
pledged, encumbered or otherwise disposed of by the Grantee until they become
earned as provided in this Agreement; provided, however, that the Grantee’s
rights with respect to such Performance Shares may be transferred by will or
pursuant to the laws of descent and distribution. Any purported transfer or
encumbrance in violation of the provisions of this Section 8, shall be void, and
the other party to any such purported transaction shall not obtain any rights to
or interest in such Performance Shares.

9.         Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with the Company and its Subsidiaries shall not be
deemed to have been interrupted, and the Grantee shall not be deemed to have
ceased to be an employee of the Company and its Subsidiaries by reason of the
transfer of his employment among the Company and its Subsidiaries or a leave of
absence approved by the Committee.

 

4

 



 

--------------------------------------------------------------------------------


10.       Dividend, Voting and Other Rights. The Grantee shall have no rights of
ownership in the Performance Shares or in the Common Shares related thereto and
shall have no right to dividends and no right to vote Performance Shares or the
Common Shares related thereto until the date on which the Common Shares
underlying the Performance Shares are delivered to the Grantee pursuant to this
Agreement. The obligations of the Company under this Agreement will be merely
that of an unfunded and unsecured promise of the Company to deliver Common
Shares in the future, and the rights of the Grantee will be no greater than that
of an unsecured general creditor. No assets of the Company will be held or set
aside as security for the obligations of the Company under this Agreement.

11.       No Employment Contract. Nothing contained in this Agreement shall
confer upon the Grantee any right with respect to continuance of employment by
the Company and its Subsidiaries, nor limit or affect in any manner the right of
the Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Grantee. Any economic or other benefit to the Grantee under
this Agreement will not be taken into account in determining any benefits to
which the Grantee may be entitled under any profit-sharing, retirement or other
benefit or compensation plan maintained by the Company and its Subsidiaries,
unless provided otherwise in any such plan.

12.       Withholding. To the extent that the Company or any Subsidiary is
required to withhold any federal, state, local, foreign or other tax in
connection with the payment of earned Performance Shares pursuant to this
Agreement, it shall be a condition to the receipt of such Performance Shares
that the Grantee make arrangements satisfactory to the Company or such
Subsidiary for payment of such taxes required to be withheld. To the extent that
either the Performance Shares are deferred pursuant to Section 20 hereof or tax
withholding is required at any time other than upon delivery of the Common
Shares pursuant to this Agreement, then Company or Subsidiary shall have the
right in its sole discretion to (i) require the Grantee to pay or provide for
payment of the required tax withholding, or (ii) deduct the required tax
withholding from any amount of salary, bonus, incentive compensation or other
payment otherwise payable in cash to the Grantee. Otherwise, the Grantee shall
satisfy such required withholding obligation by surrendering to the Company a
portion of the Common Shares that are otherwise deliverable under this
Agreement, and the Common Shares so surrendered by the Grantee shall be credited
against any such required withholding obligation at the Market Value per Share
of such Common Shares on the date of such surrender.

13.       Compliance with Law. The Corporation shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements of the New York Stock Exchange or any national securities exchange
with respect to the Performance Shares; provided, however, notwithstanding any
other provision of this Agreement, no Common Shares shall be delivered if the
delivery thereof would result in a violation of any such law or listing
requirement.

14.       Compliance with Section 409A of the Code. It is intended that this
Agreement shall either be exempt from the application of, or comply with, the
requirements of Section 409A of the Code. This Agreement shall be construed,
administered, and governed in a manner that effects such intent, and the
Committee shall not take any action that would be inconsistent with such intent.
Without limiting the foregoing, the Performance Shares shall not be deferred,

 

5

 



 

--------------------------------------------------------------------------------


accelerated, extended, paid out, settled, adjusted, substituted, exchanged or
modified in a manner that would cause the award to fail to satisfy the
conditions of an applicable exception from the requirements of Section 409A of
the Code or otherwise would subject the Grantee to the additional tax imposed
under Section 409A of the Code.

15.       Amendments. Subject to the terms of the LTI Plan, the Committee may
modify this Agreement upon written notice to the Grantee. Any amendment to the
LTI Plan shall be deemed to be an amendment to this Agreement to the extent that
the amendment is applicable hereto. Notwithstanding the foregoing, no amendment
of the LTI Plan or this Agreement shall adversely affect the rights of the
Grantee under this Agreement without the Grantee’s consent, unless that
amendment is required to comply with the payment restrictions of Section 409A of
the Code.

16.       Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

17.       Relation to LTI Plan. This Agreement is subject to the terms and
conditions of the LTI Plan. This Agreement and the LTI Plan contain the entire
agreement and understanding of the parties with respect to the subject matter
contained in this Agreement, and supersede all prior communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the LTI Plan, the LTI
Plan shall govern. Capitalized terms used herein without definition shall have
the meanings assigned to them in the LTI Plan. The Committee acting pursuant to
the LTI Plan, as constituted from time to time, shall, except as expressly
provided otherwise herein, have the right to determine any questions which arise
in connection with the grant of Performance Shares.

18.       Successors and Assigns. Without limiting Section 8 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

19.       Governing Law. The interpretation, performance, and enforcement of
this Agreement shall be governed by the laws of the State of New York, without
giving effect to the principles of conflict of laws thereof.

20.      Deferral of Performance Shares. Notwithstanding anything contained
herein to the contrary, the Grantee may elect to defer receipt of the
Performance Shares in accordance with the terms and subject to the conditions of
the Directors and Executives Deferred Compensation Plan (or any successor plan).

21.       Electronic Delivery. The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the LTI Plan. The Grantee understands that,

 

6

 



 

--------------------------------------------------------------------------------


unless earlier revoked by the Grantee by giving written notice to the Secretary
of the Company, this consent shall be effective for the duration of the
Agreement. The Grantee also understands that he or she shall have the right at
any time to request that the Company deliver written copies of any and all
materials referred to above at no charge.

 

(Signatures are on the following page)

 

7

 



 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Date of Grant.

CH ENERGY GROUP, INC.

 

 

By:____________________________________

Name:

Title:

 

The undersigned hereby acknowledges receipt of a copy of the LTI Plan, Plan
Summary and Prospectus, and the Company’s most recent Annual Report and Proxy
Statement (the “Prospectus Information”). The Grantee represents that he or she
is familiar with the terms and provisions of the Prospectus Information and
hereby accepts the award of Performance Shares on the terms and conditions set
forth herein and in the LTI Plan.

 

 

 

______________________________________

Grantee

Date:__________________________________

 

 

8

 



 

--------------------------------------------------------------------------------


EXHIBIT A

 

PERFORMANCE PEER GROUP

 

 

 

1.

ALLETE, Inc.

 

2.

Ameren Corporation

 

3.

American Electric Power Company, Inc.

 

4.

Central Vermont Public Service Corporation

 

5.

Cleco Corporation

 

6.

CMS Energy Corporation

 

7.

Consolidated Edison, Inc.

 

8.

DPL, Inc.

 

9.

El Paso Electric Company

 

10.

Empire District Electric Company

 

11.

Energy East Corporation

 

12.

Entergy Corporation

 

13.

Great Plains Energy Incorporated

 

14.

IDACORP, Inc.

 

15.

Maine & Maritimes Corporation

 

16.

NorthWestern Corporation

 

17.

Pinnacle West Capital Corporation

 

18.

Portland General Electric Company

 

19.

Sierra Pacific Resources

 

20.

UIL Holdings Corporation

 

21.

UniSource Energy Corporation

 

22.

Unitil Corporation

 

23.

Westar Energy, Inc.

 

24.

Xcel Energy, Inc.

 

9

 



 

--------------------------------------------------------------------------------


EXHIBIT B

 

PERFORMANCE MATRIX

 

 

Percentile Rank for
Management Objective
Relative to Performance Peer Group

 

Percentage of
Performance Shares Earned

Maximum: 80% or more

150.0%

79%

148.3%

78%

146.6%

77%

145.0%

76%

143.3%

75%

141.6%

74%

140.0%

73%

138.3%

72%

136.6%

71%

135.0%

70%

133.3%

69%

131.6%

68%

130.0%

67%

128.3%

66%

126.6%

65%

125.0%

64%

123.3%

63%

121.6%

62%

120.0%

61%

118.3%

60%

116.6%

59%

115.0%

58%

113.3%

57%

111.6%

56%

110.0%

55%

108.3%

54%

106.6%

53%

105.0%

52%

103.3%

51%

101.6%

50%

100.0%

49%

96.7%

48%

93.3%

47%

90.0%

46%

86.7%

45%

83.3%

44%

80.0%

 

 

10

 



 

--------------------------------------------------------------------------------

 

43%

76.7%

42%

73.3%

41%

70.0%

40%

66.7%

39%

63.3%

38%

60.0%

37%

56.7%

36%

53.3%

35%

50.0%

34%

46.7%

33%

43.3%

32%

40.0%

31%

36.7%

30%

33.3%

29%

30.0%

28%

26.7%

27%

23.3%

26%

20.0%

25%

16.7%

24%

13.3%

23%

10.0%

22%

6.7%

    Threshold: 21%

3.3%

20% or below

0.0%

 

 

 

11

 



 

 